ORDER
PER CURIAM.
Movant, Willie McCurry, Jr., appeals from the denial of post-conviction relief after an evidentiary hearing in this Rule 27.261 proceeding. Movant was convicted by a jury of two counts of assault with intent to kill with malice aforethought and one count of possession of heroin. He was sentenced to consecutive terms of imprisonment of thirty years for each count of assault and a concurrent term of ten years for heroin possession. These convictions were affirmed on direct appeal. State v. McCurry, 587 S.W.2d 337 (Mo.App.1979).
We have reviewed the record and find the judgment of the trial court is based on findings of fact that are not clearly erroneous. No error of law appears. An extended opinion would have no precedential value. The judgment is affirmed. Rule 84.-16(b).

. Rule 27.26 was repealed, effective January 1, 1988. However, this appeal is governed by Rule 27.26 because the sentence was pronounced pri- or to January 1, 1988, and movant’s Rule 27.26 motion was then pending. See Rule 29.15(m), effective January 1, 1988.